UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:01-32665 BOARDWALK PIPELINE PARTNERS, LP (Exact name of registrant as specified in its charter) DELAWARE (State or other jurisdiction of incorporation or organization) 20-3265614 (I.R.S. Employer Identification No.) 9 Greenway Plaza, Suite 2800 Houston, Texas77046 (866) 913-2122 (Address and Telephone Number of Registrant’s Principal Executive Office) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Units Representing Limited Partner Interests New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act:NONE Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filerxAccelerated fileroNon-accelerated fileroSmaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes ¨No x As of May 3, 2012, the registrant had 184,921,916 common units outstanding and 22,866,667 class B units outstanding. TABLE OF CONTENTS FORM 10-Q March 31, 2012 BOARDWALK PIPELINE PARTNERS, LP PART I - FINANCIAL INFORMATION Item 1.Financial Statements Condensed Consolidated Balance Sheets3 Condensed Consolidated Statements of Income5 Condensed Consolidated Statements of Comprehensive Income6 Condensed Consolidated Statements of Cash Flows7 Condensed Consolidated Statements of Changes in Partners’ Capital8 Notes to Condensed Consolidated Financial Statements9 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations31 Item 3.Quantitative and Qualitative Disclosures About Market Risk37 Item 4.Controls and Procedures37 PART II - OTHER INFORMATION Item 1.Legal Proceedings38 Item 1A.Risk Factors 38 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 38 Item 5. Other Information 38 Item 6.Exhibits 41 Signatures 42 2 PART I – FINANCIAL INFORMATION Item 1.Financial Statements BOARDWALK PIPELINE PARTNERS, LP CONDENSED CONSOLIDATED BALANCE SHEETS (Millions) (Unaudited) ASSETS March 31, December 31, Current Assets: Cash and cash equivalents $ $ Receivables: Trade, net Other Gas transportation receivables Costs recoverable from customers Gas stored underground Prepayments Other current assets Total current assets Property, Plant and Equipment: Natural gas transmission and other plant Construction work in progress Property, plant and equipment, gross Less—accumulated depreciation and amortization Property, plant and equipment, net Other Assets: Goodwill Gas stored underground Costs recoverable from customers Other Total other assets Total Assets $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 BOARDWALK PIPELINE PARTNERS, LP CONDENSED CONSOLIDATED BALANCE SHEETS (Millions) (Unaudited) LIABILITIES AND PARTNERS’ CAPITAL March 31, December 31, Current Liabilities: Payables: Trade $ $ Affiliates Other Gas Payables: Transportation Storage - Accrued taxes, other Accrued interest Accrued payroll and employee benefits Construction retainage Advances from affiliates - Deferred income Other current liabilities Total current liabilities Long–term debt Long–term debt – affiliate Total long-term debt Other Liabilities and Deferred Credits: Pension liability Asset retirement obligation Provision for other asset retirement Payable to affiliate Other Total other liabilities and deferred credits Commitments and Contingencies Partners’ Capital: Common units – 184.9 million and 175.7 million units issued and outstanding as of March 31, 2012 and December 31, 2011 Class B units – 22.9 million units issued and outstanding as of March 31, 2012 and December 31, 2011 General partner Predecessor equity - Accumulated other comprehensive loss ) ) Total partners’ capital Total Liabilities and Partners’ Capital $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 4 BOARDWALK PIPELINE PARTNERS, LP CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Millions, except per unit amounts) (Unaudited) For the Three Months Ended March 31, Operating Revenues: Gas transportation $ $ Parking and lending Gas storage Other Total operating revenues Operating Costs and Expenses: Fuel and gas transportation Operation and maintenance Administrative and general Depreciation and amortization Asset impairment - Net (gain) loss on disposal of operating assets ) Taxes other than income taxes Total operating costs and expenses Operating income Other Deductions (Income): Interest expense Interest expense – affiliates Loss on early retirement of debt - Interest income ) ) Miscellaneous other income, net ) ) Total other deductions Income before income taxes Income taxes Net Income $ $ Net Income per Unit: Basic and diluted net income per unit: Common units $ $ Class B units $ $ Cash distribution declared and paid to common units $ $ Cash distribution declared and paid to class B units $ $ Weighted-average number of units outstanding: Common units Class B units The accompanying notes are an integral part of these condensed consolidated financial statements. 5 BOARDWALK PIPELINE PARTNERS, LP CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Millions) (Unaudited) For the Three Months Ended March 31, Net income $ $ Other comprehensive income (loss): Gain on cash flow hedges Reclassification adjustment transferred to Net Income from cash flow hedges Pension and other postretirement benefit costs ) ) Total Comprehensive Income $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 6 BOARDWALK PIPELINE PARTNERS, LP CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Millions) (Unaudited) For the Three Months Ended March 31, OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile to cash provided by operations: Depreciation and amortization Amortization of deferred costs Asset impairment - Loss on debt extinguishment - Net (gain) loss on disposal of operating assets ) Changes in operating assets and liabilities: Trade and other receivables ) Other receivables, affiliates - ) Gas receivables and storage assets - Costs recoverable from customers ) Other assets ) Trade and other payables ) ) Other payables, affiliates - ) Gas payables ) ) Accrued liabilities ) ) Other liabilities ) ) Net cash provided by operating activities INVESTING ACTIVITIES: Capital expenditures ) ) Proceeds from sale of operating assets Proceeds from insurance and other recoveries - Net cash used in investing activities ) ) FINANCING ACTIVITIES: Proceeds from long-term debt, net of issuance costs - Repayment of borrowings from long-term debt - ) Payments of premiums on extinguishment of long-term debt - ) Proceeds from borrowings on revolving credit agreement Repayment of borrowings on revolving credit agreement ) ) Advances from affiliate - Repayment of contribution received related to predecessor equity ) - Distributions paid ) ) Proceeds from sale of common units - Capital contribution from general partner - Net cash used in financing activities ) ) Decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 7 BOARDWALK PIPELINE PARTNERS, LP CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN PARTNERS’ CAPITAL (Millions) (Unaudited) Common Units Class B Units General Partner Boardwalk HP Storage Predecessor Equity AccumulatedOther CompLoss Total Partners’ Capital Balance January 1, 2011 $ $ $ $
